Filed 11/10/14
                            CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


ALEYAMMA JOHN,                                     B256604

        Petitioner,                                (Super. Ct. No. BV030258)

        v.

THE SUPERIOR COURT OF
LOS ANGELES COUNTY,

        Respondent;

SYLVIA CHAN,

        Real Party in Interest.




        ORIGINAL PROCEEDINGS in mandate. Patti Jo McKay, Judge. Petition
granted.
        Aleyamma John, in pro. per., for Petitioner.
        No appearance for Respondent.
        Zakari Law and Raymond Zakari for Real Party in Interest.
                                  ______________________
                                                                          1
       The vexatious litigant statutes (Code Civ. Proc., §§ 391-391.7) authorize a court
to enter a prefiling order that prohibits a self-represented party who has previously been
declared a vexatious litigant from “filing any new litigation in the courts of this state”
without first obtaining permission from the presiding justice or presiding judge of the
court where the litigation is proposed to be filed. (§ 391.7, subd. (a).) “[I]f any new
litigation is inadvertently permitted to be filed in propria persona without the presiding
judge’s permission, [the adverse party] may then obtain its dismissal.” (Shalant v.
Girardi (2011) 51 Cal.4th 1164, 1171; see § 391.7, subd. (c).)
       In 2011 the Legislature amended section 391.7 to provide expressly that a
presiding justice, as well as a presiding judge, is authorized to permit the filing of new
litigation by a vexatious litigant subject to a prefiling order. (Stats. 2011, ch. 49, § 1.)
The Legislature thus confirmed prior Court of Appeal decisions that had held vexatious
litigants subject to a prefiling order must seek permission to file not only new civil
actions in the trial court but also certain proceedings in the appellate courts.
       Section 391.7’s requirement for obtaining leave to file unquestionably applies to
an appeal by a self-represented plaintiff who has previously been declared a vexatious
litigant and made subject to a prefiling order. Does it similarly apply to a vexatious
litigant defendant’s appeal from an adverse judgment? The Appellate Division of the Los
Angeles Superior Court ruled it did and ordered petitioner Aleyamma John to obtain
approval before continuing with her two related appeals from the judgment in favor of
her landlord in an unlawful detainer action. After reviewing John’s request to file new
litigation by a vexatious litigant and finding she had failed to demonstrate the appeals had
merit and were not filed for the purpose of harassment or delay, the appellate division
dismissed the appeals.
       Because it disregards section 391.7’s express reference to actions by a plaintiff
and would impede a self-represented defendant’s right of access to the appellate courts
without significantly advancing the underlying purpose of the vexatious litigant statutes,
1
       Statutory references are to the Code of Civil Procedure.
                                               2
we reject this construction of section 391.7. Accordingly, we grant John’s petition for a
writ of mandate and order the appellate division of the superior court to vacate its order
dismissing John’s appeals and to decide the appeals on the merits.
                  FACTUAL AND PROCEDURAL BACKGROUND
       1. The Unlawful Detainer Action and John’s Appeals
       John began renting a one-bedroom apartment in Alhambra in December 2008. On
September 8, 2011 real party in interest Sylvia Chan dba STC Realty, as agent for the
owners of the apartment building, served a 60-day notice to quit based on John’s failure
to comply with her obligations as a tenant, “primarily your obligation to pay the rent.”
       Chan initiated an unlawful detainer action in November 2011. (Chan v. John,
Super. Ct. L.A., No. ALH11U00946.) John represented herself in the lawsuit until
shortly before the jury trial began in April 2012. John’s defense was apparently based, at
least in part, on the contention the owner had improperly attempted to increase her rent
and she had paid all rent lawfully due. The jury returned a verdict in favor of Chan.
John’s retained counsel substituted out of the case several days later, and John resumed
representing herself. A writ of possession issued in May 2012; John vacated the premises
after receiving notice from the Sheriff’s Department concerning enforcement of the writ.
In postjudgment proceedings in July 2012 Chan was awarded attorney fees of
approximately $40,000.
       Still representing herself, John filed two notices of appeal from the unlawful
detainer action to the appellate division of the superior court—the first, filed on June 7,
2012, was from the underlying judgment in the action; the second, filed on July 17, 2012,
from the attorney fee award. The two appeals were consolidated in the appellate division
under case number BV030258.
       2. The Prefiling Order from Division Three of this Court
       On March 8, 2012 on its own motion in John v. Riegel Property Management,
Inc., B236441, Division Three of this court issued an order to show cause whether John,
the plaintiff and appellant in that case, should be declared a vexatious litigant and a

                                              3
prefiling order entered against her pursuant to section 391.7, subdivision (a). The court
also stated it would entertain a motion by respondents for an order requiring John to
furnish security pursuant to section 391.1. John was given an opportunity to brief the
issues and present oral argument.
       On April 18, 2012 Division Three declared John a vexatious litigant after taking
judicial notice of state court records that, according to the court, “reflect that in the
preceding seven years, [John] has prosecuted in propria persona at least five litigations
which have been finally determined adversely to her.” The court expressly noted “the
appellate proceedings by John arose out of trial court proceedings in which John was a
plaintiff, not a defendant.” The court entered a prefiling order prohibiting John from
filing any new litigation in California courts in propria persona without first obtaining
leave of the presiding justice or presiding judge of the court where the litigation was
proposed to be filed; directed the clerk of the court to provide the Judicial Council with a
copy of the prefiling order; and, because the court found there was no reasonable
probability she would prevail on her appeal, ordered John to furnish security in the sum
                                                                             2
of $10,000 within 30 days as a condition to proceeding with her appeal. (See In re R.H.
(2009) 170 Cal.App.4th 678, 691 (R.H.) [appellate court may declare appellant a
vexatious litigant]; In re Whitaker (1992) 6 Cal.App.4th 54, 57 [same].)
       3. The Appellate Division’s Order Dismissing the Appeals
       On May 1, 2014, after briefing had been completed in the Chan v. John appeals,
Appellate Division Presiding Judge Patti Jo McKay stayed all further proceedings in the
case, observing that John was a vexatious litigant subject to a prefiling order based on
Division Three’s April 18, 2012 findings and order, and directed John within 10 days to
obtain permission to continue her appeals from the presiding judge of the appellate
division or, in the alternative, to file a substitution of attorney naming a member of the
California State Bar as her attorney of record.

2
      On May 21, 2012 the court dismissed John’s appeal because she had failed to
comply with the order requiring her to furnish security.
                                               4
       On May 6, 2014 John submitted a request to file new litigation by a vexatious
litigant, using Judicial Council’s form MC-701, and an application for an order to vacate
the prefiling order and to remove her name from the Judicial Council vexatious litigant
list, using Judicial Council form MC-703. On May 12, 2014 the court denied the motion
for a prefiling order on the ground John had failed to demonstrate her appeals had merit
and were not filed for the purposes of harassment or delay and stated it lacked
jurisdiction to rule on the application to vacate the prefiling order. (Pursuant to section
391.8, subdivision (a), such an application must be filed “in the court that entered the
prefiling order.”) Based on its rulings, the court dismissed the appeals filed June 7, 2012
and July 17, 2012.
       4. The Writ Proceedings
       On May 30, 2014 John petitioned this court for a writ of mandate directing the
appellate division of the superior court to vacate its order dismissing her appeals in case
number BV030258 and to decide the appeals on the merits. On June 4, 2014 we invited
respondent superior court and real party Chan to file opposition to John’s petition, citing
Mahdavi v. Superior Court (2008) 166 Cal.App.4th 32, 40-42 (Mahdavi), which held a
defendant who has been declared a vexatious litigant in a prior proceeding is not
obligated to obtain leave of the presiding judge or justice prior to filing an appeal of a
judgment against him or her. The superior court declined our invitation but submitted a
                                                                    3
letter with case authority “that may be contrary to the cited case.” Counsel for real party
Chan filed a letter brief opposing the petition.

3
        The superior court letter cited In re Kinney (2011) 201 Cal.App.4th 951, R.H.,
supra, 170 Cal.App.4th 678, and McColm v. Westwood Park Assn. (1998) 62 Cal.App.4th
1211, 1215. The issue in In re Kinney and R.H. was whether unsuccessful appeals were
properly considered in determining whether an individual was a vexatious litigant under
section 391, subdivision (b)(1), not whether leave to file an appeal was required. The
court in McColm, the sole authority cited by the appellate division in the case at bar, held
a self-represented plaintiff who had previously been declared a vexatious litigant and
made subject to a prefiling order was required to obtain permission to appeal an adverse
decision from the trial court.
                                              5
       On June 25, 2014 we issued an order to show cause why the relief requested by
John should not be granted. On July 16, 2014 Chan filed her written return to the
petition, and on August 5, 2014 John filed her reply. Oral argument was heard on
October 30, 2014.
                                       DISCUSSION
       1. Standard of Review; Principles of Statutory Interpretation
       Whether section 391.7’s requirement for obtaining leave to file applies to an
appeal by a self-represented defendant who has previously been declared a vexatious
litigant and made subject to a prefiling order presents a question of statutory construction.
Our review is de novo. (Ceja v. Rudolph & Sletten, Inc. (2013) 56 Cal.4th 1113, 1119;
Reid v. Google, Inc. (2010) 50 Cal.4th 512, 527.)
       The governing principles of statutory interpretation are both well established and
familiar: “Our primary task in interpreting a statute is to determine the Legislature’s
intent, giving effect to the law’s purpose. [Citation.] We consider first the words of a
statute, as the most reliable indicator of legislative intent. [Citation.] ‘“‘Words must be
construed in context, and statutes must be harmonized, both internally and with each
other, to the extent possible.’ [Citation.] Interpretations that lead to absurd results or
render words surplusage are to be avoided.”’” (Tuolumne Jobs & Small Business
Alliance v. Superior Court (2014) 59 Cal.4th 1029, 1037; accord, In re D.B. (2014)
58 Cal.4th 941, 945-946 [“we ‘will not give statutory language a literal meaning if doing
so would result in absurd consequences that the Legislature could not have intended’”].)
       To the extent the statutory language is ambiguous, “we may resort to extrinsic
sources, including the ostensible objects to be achieved and the legislative history.” (Day
v. City of Fontana (2001) 25 Cal.4th 268, 272; see Murphy v. Kenneth Cole Productions,
Inc. (2007) 40 Cal.4th 1094, 1103-1105.) “If the statutory language permits more than
one reasonable interpretation, courts may consider other aids, such as the statute’s
purpose, legislative history, and public policy.” (Coalition of Concerned Communities,
Inc. v. City of Los Angeles (2004) 34 Cal.4th 733, 737; accord, Imperial Merchant

                                              6
Services, Inc. v. Hunt (2009) 47 Cal.4th 381, 388.) Additionally, courts must endeavor to
construe an ambiguous statute in a manner that avoids any doubt concerning its validity.
(Steen v. Appellate Division, Superior Court of Los Angeles County (2014) 59 Cal.4th
1045, 1054; Young v. Haines (1986) 41 Cal.3d 883, 898.)
       2. California’s Vexatious Litigant Statutes and Their Application to Appellate
          Proceedings
       Section 391, subdivision (b), identifies four general situations in which a litigant
may be deemed vexatious, including under subdivision (b)(1)—the provision upon which
Division Three relied in finding John a vexatious litigant—a person who “[i]n the
immediately preceding seven-year period has commenced, prosecuted, or maintained in
propria persona at least five litigations other than in small claims court that have been . . .
                                                   4
finally determined adversely to the person . . . .” “Litigation” for purposes of the
vexatious litigant statues is broadly defined to mean “any civil action or proceeding,
commenced, maintained or pending in any state or federal court.” (§ 391, subd. (a).)
       Section 391.7, subdivision (a), authorizes a court to enter a prefiling order that
prohibits a self-represented vexatious litigant from filing any new “litigation” without

4
        Section 391, subdivision (b)’s full definition of “vexatious litigant” includes “a
person who does any of the following: [¶] (1) In the immediately preceding seven-year
period has commenced, prosecuted, or maintained in propria persona at least five
litigations other than in a small claims court that have been (i) finally determined
adversely to the person or (ii) unjustifiably permitted to remain pending at least two years
without having been brought to trial or hearing. [¶] (2) After a litigation has been
finally determined against the person, repeatedly relitigates or attempts to relitigate, in
propria persona, either (i) the validity of the determination against the same defendant or
defendants as to whom the litigation was finally determined or (ii) the cause of action,
claim, controversy, or any of the issues of fact or law, determined or concluded by the
final determination against the same defendant or defendants as to whom the litigation
was finally determined. [¶] (3) In any litigation while acting in propria persona,
repeatedly files unmeritorious motions, pleadings, or other papers, conducts unnecessary
discovery, or engages in other tactics that are frivolous or solely intended to cause
unnecessary delay. [¶] (4) Has previously been declared to be a vexatious litigant by
any state or federal court of record in any action or proceeding based upon the same or
substantially similar facts, transaction, or occurrence.”
                                               7
first obtaining leave of the presiding justice or presiding judge of the court where the
litigation is proposed to be filed. (See Shalant v. Girardi, supra, 51 Cal.4th at p. 1171;
Bravo v. Ismaj (2002) 99 Cal.App.4th 211, 221 [§ 391.7 “‘operates beyond the pending
case’ and authorizes a court to enter a ‘prefiling order’ that prohibits a vexatious litigant
from filing any new litigation in propria persona without first obtaining permission from
the presiding judge”].) Permission to file may be granted only if it appears the new
litigation has merit and has not been filed for the purposes of harassment or delay.
(§ 391.7, subd. (b).) The filing of the lawsuit, if permitted, may be conditioned on
posting of security for the benefit of the defendant. (Ibid.) If new litigation is mistakenly
filed by a self-represented vexatious litigant without the permission of the presiding
justice or judge, the adverse party may obtain its dismissal under a procedure described in
section 391.7, subdivision (c).
       The term “litigation” in the vexatious litigant statutes has generally been held to
include appeals and certain writ proceedings. (See, e.g., In re Kinney (2011)
201 Cal.App.4th 951, 958 [“The vexatious litigant statutes do not apply solely to the trial
courts. Each writ petition and appeal constitutes ‘litigation.’”]; McColm v. Westwood
Park Assn. (1998) 62 Cal.App.4th 1211, 1216, 1219 (McColm) [“[m]anifestly, ‘any civil
action or proceeding’ includes any appeal or writ proceeding”; “‘[l]itigation’ for purposes
of vexatious litigant requirements . . . includes proceedings initiated in the Courts of
Appeal by notice of appeal or by writ petitions other than habeas corpus or other criminal
matters”]; see also Fink v. Shemtov (2010) 180 Cal.App.4th 1160, 1171-1172 [although a
writ petition generally qualifies as a litigation within the meaning of § 391, subd. (a),
summary denials of writ petitions do not necessarily constitute a litigation that has been
finally determined adversely to the person within the meaning of § 391, subd. (b)(1)].)
Addressing the repeated references in the vexatious litigant statutes to plaintiffs and
defendants, McColm held the use of those terms did not mean sections 391.1 through
391.7 applied only in the trial courts. Paraphrasing the definition of plaintiff in section
391, subdivision (d), the court stated, “An appellant or writ petitioner certainly

                                              8
commences, institutes or attempts to maintain the litigation in this court.” (McColm, at
p. 1217.)
       The applicability of a prefiling order’s requirement for leave to file new litigation
to at least some matters in the Courts of Appeal was confirmed by the 2011 amendment
to section 391.7 (Stats. 2011, ch. 49, § 1). As explained by the Assembly Judiciary
Committee, “According to the Judicial Council [which sponsored the legislation], courts
have held that the vexatious litigant statutes also apply in the appellate courts, but this has
not been codified. . . . This bill would clarify that the vexatious litigant statute applies to
matters in the Courts of Appeal, as well as the trial courts . . . .” (Assem. Com. on
Judiciary, Rep. on Sen. Bill No. 731 (2011-2012 Reg. Sess.), as amended March 29,
2011, p. 6; see Sen. Com. on Judiciary, Rep. on Sen. Bill No. 731 (2011-2012 Reg.
Sess.), as introduced, p. 6 [“The Judicial Council notes that it is the practice of the courts
to apply the vexatious litigant statute in the Courts of Appeal, even though the current
statutory scheme does not include the term ‘justice’ which would indicate the statute is
applicable to the Courts of Appeal. This bill would add the term ‘justice’ to clarify that
the statute does apply in the Courts of Appeal. Adding the proper terminology will make
the statue consistent with case law.”].)
       Notwithstanding the broad sweep of the term “litigation” as defined by
section 391, subdivision (a), and case law applying section 391.7 to certain appellate
proceedings, the Court of Appeal in Mahdavi, supra, 166 Cal.App.4th 32 held a person
who has been determined to be a vexatious litigant in prior litigation cannot be required
to seek leave of court before filing an appeal in a case in which he or she was the
defendant. (Id. at p. 37.) The court explained, “A defendant who appeals an adverse
ruling is not filing ‘new’ litigation or ‘maintaining’ litigation, but rather, is attempting to
‘undo’ the results of litigation that has been instituted against him or her. We recognize
that in McColm, supra, 62 Cal.App.4th at page 1220, the court used broad language in
concluding that ‘new litigation’ as used in subdivision (a) of section 391.7, includes the
filing of an appeal by a vexatious litigant. However, we conclude that McColm should be

                                               9
read narrowly as holding that a prefiling order applies to prohibit a vexatious litigant
plaintiff from appealing rulings of the trial court without first seeking leave of the
appropriate appellate court.” (Mahdavi, at p. 41.) Although agreeing with McColm’s
holding, the Mahdavi court concluded the purpose of section 391.7 would not be served
by imposing its limitations on a defendant, even though that individual had previously
brought frivolous claims against others. (Id. at p. 42.)
       The Mahdavi court reinforced its interpretation of section 391.7 by examining the
definition and use of the terms “plaintiff” and “defendant” in the vexatious litigant
statutes, which in its view (and contrary to the analysis in McColm) confirmed that a
plaintiff under the statutes is the party who has filed a complaint—“the party who is
prosecuting claims against another party.” (Mahdavi, supra, 166 Cal.App.4th at p. 40.)
Sections 391.1 through 391.6 all address the rights of a defendant to require the posting
of security by a vexatious litigant plaintiff. Even section 391.7, subdivision (b), one of
the prefiling order provisions, echoes this language, authorizing a presiding judge to
allow the filing of a new lawsuit but to condition the filing upon the furnishing of security
“‘for the benefit of the defendants.’” (Mahdavi, at p. 40.) The Mahdavi court also found
support in the language of McColm itself for its distinction between a plaintiff who seeks
to maintain litigation by filing an appeal or petition for a writ and a defendant who seeks
to defend himself or herself in an action by filing an appeal: In discussing the process for
deciding whether to grant permission to file the appeal, the McColm court stated
consideration should be given to “whether the litigant has demonstrated improper reasons
for bringing the original litigation or for taking it to the next court level” (McColm,
supra, 62 Cal.App.4th at p. 1217)—language, according to the Mahdavi court, that
presumed the prefiling requirement would be applied to a vexatious litigant who had
initiated the underlying litigation and was then attempting to appeal an adverse ruling.
(Mahdavi, at p. 42.)
       The underlying facts and the legal issue in R.H., supra, 170 Cal.App.4th 678—one
of the cases identified by the superior court in its letter noting possible contrary case

                                              10
authority—were quite different, as the R.H. court itself observed. (Id. at p. 694.) The
question in R.H. was not whether a vexatious litigant must seek leave of court before
filing an appeal in a case in which he or she was the defendant, as in Mahdavi, but
whether a father’s many unsuccessful appeals and writ petitions in dependency
proceedings involving his child, which he had not initiated, were the proper basis for
declaring him a vexatious litigant—that is, does a failed appeal count as a “litigation”
“finally determined adversely to the person” under those circumstances for purposes of
finding the individual a vexatious litigant? R.H. held it did. Although questioning
whether Mahdavi was even relevant to the issue before it, the R.H. court nonetheless
disagreed with Mahdavi’s basic analysis: “In our view, Mahdavi took too narrow a view
of the vexatious litigant law and its purpose. . . . [¶] . . . [¶] . . . [W]e take a broader view
of the vexatious litigant law’s, and especially section 391.7’s purpose. It is one which
also seeks to protect the court system and its resources as well as other litigants
[citations] while at the same time providing a workable means by which a vexatious
litigant may proceed with the litigation.” (R.H., at pp. 695-696; see also id. at p. 703
[“the vexatious litigant law exists not only to help defendants but to curb misuse of the
court system, unreasonably burdened by obsessive litigants pursing groundless
litigation”].) R.H. also challenged Mahdavi’s reliance on the use of “plaintiff” and
“defendant” in the security portions of the vexatious litigant statutes, emphasizing that
section 391.7, a distinct remedy, authorizes “any party” to move for a prefiling order,
which, once issued, applies to the filing of “any litigation presented by a vexatious
litigant subject to a prefiling order,” not simply proceedings commenced by a “plaintiff.”
(See R.H., at p. 690.)
       3. Section 391.7’s Prefiling Order Requirements Do Not Apply to a Self-
          represented Defendant Appealing from an Adverse Judgment
       If one adopts the expansive reading found in the R.H. dicta, section 391.7 requires
a self-represented defendant subject to a prefiling order to obtain permission to file an
appeal; leave to file an appeal is not required under the narrower interpretation of the
provision articulated in Mahdavi’s holding. Based on the language actually used in the
                                           11
vexatious litigant statutes, the legislative history of section 391.7, and precedent from the
analogous context of malicious prosecution, we believe Mahdavi’s narrower construction
is correct.
              a. The language and legislative history of section 391.7 support a
                 construction that does not include self-represented defendants in
                 prefiling requirements
       Section 391.7 and its prefiling order provisions were not originally part of the
vexatious litigant statutes: Sections 391 to 391.6 were enacted in 1963 (Stats. 1963,
ch. 1471, § 1, pp. 3038-3039); section 391.7 was added in 1990 (Stats. 1990, ch. 621, § 3,
pp. 3072-3073). (See Shalant v. Girardi, supra, 51 Cal.4th at p. 1169; Bravo v. Ismaj,
supra, 99 Cal.App.4th at p. 221.) Reviewing the legislative history of section 391.7 in
Shalant, the Supreme Court concluded it showed “a clear focus on precluding vexatious
litigants from filing in propria persona unmeritorious new ‘actions’ or ‘lawsuits.’ . . . The
additional remedy provided by section 391.7 was . . . ‘directed at precluding the initiation
of a meritless lawsuit and the costs associated with defending such litigation.’” (Shalant,
at p. 1175, italics added by Supreme Court.) In a footnote the Court further explained the
legislation that enacted section 391.7 had been proposed by the California Attorney
General’s Office, which stated it “‘spends substantial amounts of time defending
unmeritorious lawsuits brought by vexatious litigants.’” (Shalant, at p. 1175, fn. 7, italics
added by Supreme Court.) The Supreme Court continued, “The committee analysis for
the ensuing hearing, in explaining the need for legislation, relayed the Attorney General’s
concern with the resources spent defending ‘unmeritorious lawsuits brought by vexatious
litigants’ and his view that the law should be strengthened to ‘prevent the waste of public
funds required for the defense of frivolous suits.’” (Ibid., italics added by Supreme
          5
Court.)


5
        The legislation also expanded the definition of a defendant entitled to the
protections of the vexatious litigant statutes to include a “governmental entity.”
(Stats. 1990, ch. 621, § 1, p. 3072, amending § 391, subd. (e).)
                                              12
       Consistent with the Legislature’s concern for preventing the initiation of
unmeritorious lawsuits, section 391.7, subdivision (c), as enacted in 1990 provided, if a
vexatious litigant subject to a prefiling order improperly filed new litigation without first
obtaining an order permitting the filing, any party could file a notice with the clerk
“stating that the plaintiff is a vexatious litigant subject to a prefiling order.” The filing of
such a notice automatically stayed the litigation, which would then be dismissed if leave
to file was not thereafter obtained by “the plaintiff” within 10 days. (Stats. 1990, ch. 621,
§ 3, p. 3073.) As the Court of Appeal explained in Mahdavi, the term “plaintiff” is not
commonly understood to include a defendant who has filed an appeal from an adverse
decision by the trial court; and the definition of plaintiff in section 391, subdivision (d),
as someone who “commences, institutes or maintains a litigation” does not compel any
such strained construction here. (See Mahdavi, supra, 166 Cal.App.4th at p. 39; see also
§ 308 [“[i]n [a civil] action the party complaining is known as the plaintiff, and the
                                     6
adverse party as the defendant”].)
       Significantly for our purposes, when the Legislature amended section 391.7 in
2011 to authorize a “presiding justice,” as well as a “presiding judge” to permit the filing
of litigation by a vexatious litigant subject to a prefiling order, it also amended
section 391.7, subdivision (c), to allow either a presiding justice or presiding judge, not
just a party to the action, to direct the clerk to file and serve the notice stating “the
plaintiff is a vexatious litigant subject to a prefiling order,” thereby triggering an
automatic stay of the litigation and its likely dismissal. (Stats. 2011, ch. 49, § 1; see Sen.

6
        As discussed, Mahdavi analyzed the use of the terms “plaintiff” and “defendant”
in the portions of the vexatious litigant statutes relating to orders requiring the plaintiff to
furnish security for the benefit of the defendant. (Mahdavi, supra, 166 Cal.App.4th at
p. 40.) The R.H. court criticized this analysis, observing that the prefiling order
provisions of the statute are separate and distinct from the security provisions. (R.H.,
supra, 170 Cal.App.4th at p. 694.) Neither Mahdavi nor R.H. discussed the notice, stay
and dismissal provisions of section 391.7, subdivision (c), which are an integral part of
the prefiling order provisions and which by their express terms are limited to the
dismissal of litigation improperly filed by a plaintiff.
                                               13
Com. on Judiciary, Rep. on Sen. Bill No. 731 (2011-2012 Reg. Sess.), as introduced,
         7
pp. 6-7.) Notwithstanding those amendments, the terminology “plaintiff” and
“defendant” was left unchanged. Thus, at the same time the Legislature expressly
confirmed case law holding the prefiling order requirements applied to the Courts of
Appeal and modified other aspects of section 391.7, subdivision (c), it kept in place the
apparent limitation of these provisions to a vexatious litigant plaintiff, rather than expand
or clarify that in the appellate context they applied to all vexatious litigant appellants,
                                                     8
whether plaintiff or defendant in the trial court.
       Legislative silence is not the most powerful interpretive tool. Nonetheless, we are
persuaded by the continued use of the term plaintiff in section 391.7, subdivision (c),
taken together with the analysis and holding in Mahdavi and the express purpose of
section 391.7 to prevent the need to defend meritless lawsuits, as set forth in the portions
of the legislative history emphasized in Shalant, that the requirement for obtaining leave
to file does not apply to a vexatious litigant defendant’s appeal from an adverse

7
       The Senate Judiciary Committee explained, “This bill would also authorize the
presiding justice or presiding judge (or his or her designee) to instruct the clerk of the
court to notify parties of a vexatious litigant’s status in instances when the clerk may
have mistakenly filed new litigation from a vexatious litigant without the prefiling order.
Currently, parties to the litigation may themselves give notice to the clerk if they are
aware that a party has been declared to be a vexatious litigant. The court clerk then gives
notice to all parties. However, there may be occasions when the defendant is unaware of
the plaintiff’s vexatious litigant status because the prefiling order was mistakenly left off
the complaint. In that case, this bill would correct this problem by authorizing the court
to direct the clerk to notify the parties.” (Sen. Com. on Judiciary, Rep. on Sen. Bill
No. 731 (2011-2012 Reg. Sess.) as introduced, pp. 6-7.)
8
        Unlike the R.H. court, we do not find it significant that section 391.7,
subdivision (a), authorizes “any party,” as well as the court on its own motion, to request
a prefiling order to prohibit a vexatious litigant from filing new litigation. The process
for requesting entry of a prefiling order set forth in subdivision (a), available not only to
defendants but also to cross-complainants and cross-defendants, is distinct from the
procedures for enforcement of the prefiling order once obtained, which section 391.7,
subdivisions (b) and (c), by their terms limit to actions against plaintiffs who are
vexatious litigants for the benefit of defendants who are the adverse parties.
                                              14
judgment. (See generally People v. Bonnetta (2009) 46 Cal.4th 143, 150-151
[“[a]lthough the absence of legislative response to a judicial construction of a statute will
not be deemed an implied ratification of that construction, when a statute has been
construed by the courts and the Legislature thereafter reenacts the statute without
changing the interpreted language, a presumption is raised that the Legislature was aware
of and has acquiesced in that construction”]; People v. Blakeley (2000) 23 Cal.4th 82, 89
[“when the Legislature amends a statute without changing those portions of the statute
that have previously been construed by the courts, the Legislature is presumed to have
                                                                            9
known of and to have acquiesced in the previous judicial construction”].)
           b. A narrow construction of section 391.7 is reinforced by analogous
              precedent in the law of malicious prosecution
       This distinction we recognize between an appeal by a vexatious litigant plaintiff,
which requires leave to file from the presiding justice, and one by a vexatious litigant
defendant, which does not, is fully consonant with the closely related principle that, while
an attorney’s participation in a plaintiff’s appeal can provide the basis for a malicious
prosecution action (see Soukup v. Law Offices of Herbert Hafif (2006) 39 Cal.4th 260,


9
        A number of cases have upheld the vexatious litigant statutes against
constitutional challenges because they are narrowly drawn and thus do not impermissibly
impede the right of access to the courts. (See, e.g., R.H., supra, 170 Cal.App.4th at
p. 702 [“any impairment of the right to petition must be narrowly drawn”]; Kobayashi v.
Superior Court (2009) 175 Cal.App.4th 536, 541 [California’s vexatious litigant statutes
are constitutional, in part, because the “statutes are narrowly drawn”]; Wolfgram v. Wells
Fargo Bank (1997) 53 Cal.App.4th 43, 60 [vexatious litigant statutes are comparable to a
licensing or permit system “‘administered pursuant to narrowly drawn, reasonable and
definite standards’ which represent ‘government’s only practical means of managing
competing uses of public facilities’”]; see also Moran v. Murtaugh Miller Meyer &
Nelson, LLP (2007) 40 Cal.4th 780, 786 [evaluating procedural due process challenge in
light of practical application of vexatious litigant statutes by trial court].) Although
restricting a vexatious litigant defendant’s right to appeal by requiring a preliminary
showing of merit might well survive constitutional scrutiny, to avoid doubts as to the
validity of the statute, any ambiguity should be resolved in favor of allowing a
defendant’s appeal without prefiling permission. (See Steen v. Appellate Division,
Superior Court of Los Angeles County, supra, 59 Cal.4th at p. 1054.)
                                             15
297), pursuit of an appeal by a defendant cannot. (See, e.g., Coleman v. Gulf Ins. Group
(1986) 41 Cal.3d 782, 794 [meritless appeal filed solely for the benefit of delay or to
coerce the plaintiff into settling is nonetheless an act authorized by law; “a defendant’s
appeal cannot be considered a separate action ‘seeking affirmative relief,’ but rather is
merely the continuation of an attempt ‘to repel’ plaintiff’s attack”].)
       The Supreme Court in Zamos v. Stroud (2004) 32 Cal.4th 958, 966 held a plaintiff
(or at least the plaintiff’s counsel) may be liable for malicious prosecution, even if the
lawsuit had been properly begun, if he or she continued the action after learning there
was no probable cause for the proceeding. In Soukup it held, “The filing of an appeal is
‘“the continuation of an action”’” within the meaning of Zamos. (Soukup, supra,
39 Cal.4th at p. 297.) The Zamos Court explained why continuing an unmeritorious
lawsuit, not simply initiating one, was properly the subject of the tort of malicious
prosecution: “Continuing an action one discovers to be baseless harms the defendant and
burdens the court system just as much as initiating an action known to be baseless from
the outset.” (Zamos, at p. 969.) That, of course, is precisely the rationale for requiring a
self-represented vexatious litigant plaintiff subject to a prefiling order to seek permission
to file an appeal, not just to commence the underlying lawsuit—the unmeritorious appeal,
just like a trial court action, burdens both the defendant and the court system itself.
However, the Zamos Court distinguished a defendant’s filing of an arguably meritless
appeal, explaining, “The operative distinction, then, is between continuing a prosecution
and continuing a defense. In Coleman, the defendant in the malicious prosecution action
had merely continued its defense of the underlying wrongful death action by causing the
filing of the appeal in that action.” (Ibid.) Here, too, John, although previously found to
be a vexatious litigant, was merely continuing her defense of the unlawful detainer
action, seeking to repel her landlord’s attack. She is entitled to do so without first
seeking leave of court.




                                             16
                                     DISPOSITION
       The petition is granted. Let a peremptory writ of mandate issue directing the
appellate division of the superior court to vacate its May 12, 2014 order dismissing
John’s appeals from the unlawful detainer action. John is to recover her costs in this
proceeding.




                                                 PERLUSS, P. J.

       We concur:



              WOODS, J.



              SEGAL, J.*




*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                            17